department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec uniform issue list legend taxpayer a ira x account y accountz entity entity c amount amount dear this is in response to your request dated date as supplemented by correspondence dated date from your authorized representative in which you request a ruling that additional payments from your individual_retirement_account ira made in will not result in a modification to the series of substantially_equal_periodic_payments being made under sec_72 of the internal_revenue_code the code and will not be subject_to the percent additional tax imposed on early distributions under sec_72 of the code page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she maintained ira x with entity band had been taking substantially equal payments of amount each month from ira x calculated using the fixed annuitization method described in notice_89_25 1989_1_cb_662 notice ira x included both a bank account and a securities account the fixed payments were made from the bank account in mid-2011 entity c acquired entity b transferred the funds in ira x's bank and securities accounts to new bank account account y and new securities account account z and changed the account from which the fixed payments were made instead of transferring funds to account y to make the fixed payments account z of ira x would be used instead however the intent was to distribute all of the funds in account y before using account z in the course of the transition an error was made by entity c which started making payments from account z before ending payments from account y the result was that two extra distributions totaling amount were made in calendar_year the error was not discovered by taxpayer a until she received her form_1 099-r from entity c a letter from entity c acknowledging the error accompanied the ruling_request based on the above facts and representations you request a ruling that the two unrequested additional payments totaling amount made in calendar_year did not result in a modification to a series of substantially equal payments and therefore such payments do not subject taxpayer a's stream of payments from ira x to the additional percent income_tax imposed on premature distributions under sec_72 of the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_72 of the code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 of the code provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income sec_72 of the code provides that sec_72 shall not apply to distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his or her designated_beneficiary page sec_72 of the code imposes the additional limitation on distributions excepted from the percent tax by sec_72 that if the series of payments is subsequently modified other than by reason of death or disability before the employee's attainment of age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 exception plus interest for the deferral_period notice_89_25 1989_12_irb_68 notice was published on date and provided guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 in the absence of regulations on sec_72 of the code this notice provides guidance with respect to the exception to the tax on early distributions provided under sec_72 q a of notice_89_25 provides three methods of determining substantially_equal_periodic_payments for purposes of sec_72 revrul_2002_62 2002_42_irb_710 rev_rul which was published on date modifies q a-12 of notice_89_25 revrul_2002_62 provides among other things that payments are considered to be substantially_equal_periodic_payments within the meaning of sec_72 of the code if they are made in accordance with the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method the three methods described in q a of notice taxpayer a submitted documentation showing that the acquisition of entity b by entity c resulted in the distribution of two additional payments from ira x in violation of taxpayer a's direction causing her to receive two additional distributions totaling amount she further represents that she did not intend to modify the series of substantially_equal_periodic_payments and had no reason to believe that entity c would make two additional distributions entity c issued a letter to taxpayer a acknowledging the mistake the information presented and documentation submitted by taxpayer a is consistent with her assertion that taxpayer a did not intend to modify the series of substantially_equal_periodic_payments and that the additional distribution of amount from ira x in was due to an error committed by entity c based on the foregoing we conclude that the additional distribution of amount from ira x in will not be considered a modification of a series of substantially_equal_periodic_payments under sec_72 of the code and therefore will not be subject_to the percent additional tax on early distributions under sec_72 of the code the ruling assumes that ira x is an ira within the meaning of sec_408 of the code at all relevant times page4 no opinion is expressed as to the tax treatment of the transactions described in this ruling under the provisions of any other section of either the code or regulations which may be applicable this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you wish to inquire about this ruling please contact id at please address all correspondence to se t ep ra t1 sincerely yours tj carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
